DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-32 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19, 21, 23-27, 29, and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,812,629. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same concepts of communication associated with Ethernet PDUs, more specifically, to using compressed headers based on UE capabilities.
Regarding claim 1 10,812,629 discloses a method comprising: sending, by a wireless device to a base station, a first message comprising wireless device capability information associated with the wireless device, wherein the wireless device capability information indicates that the wireless device supports an Ethernet type (claim 1); receiving, by the wireless device, a second message comprising an Ethernet header compression parameter (claim 1); and sending, by the wireless device, an Ethernet frame comprising an Ethernet header that is compressed based on the Ethernet header compression parameter (claim 1).
Regarding claim 2 10,812,629 discloses the method of claim 1, further comprising compressing, by the wireless device and based on the Ethernet header compression parameter, the Ethernet header (claim 2).
Regarding claim 3 10,812,629 discloses the method of claim 1, wherein the wireless device capability information indicating that the wireless device supports the Ethernet type further indicates that an Ethernet type packet data unit session is supported between the wireless device and a core network user plane function (claim 3).
Regarding claim 4 10,812,629 discloses the method of claim 1, further comprising sending a packet data unit session type parameter indicating the Ethernet type as a requested packet data unit session (claim 4).
Regarding claim 5 10,812,629 discloses the method of claim 1, wherein the second message further comprises an indication of addition of a bearer for a packet data unit session of the Ethernet type (claim 5), and wherein the method further comprises: wherein the method further comprises sending, via at least one resource block of at least one cell of the base station, transport blocks comprising Ethernet frames of the bearer (claim 5).
Regarding claim 6 10,812,629 discloses the method of claim 1, wherein the wireless device capability information comprises a binary parameter, and wherein the binary parameter is set to a first value based on the wireless device supporting the Ethernet type (claim 6).
Regarding claim 7 10,812,629 discloses the method of claim 1, wherein the wireless device capability information comprises at least one indication field, and wherein the at least one indication field indicates at least one of: a transmission bit rate, multiple Ethernet addresses for the wireless device, or an Ethernet standard version (claim 7).
Regarding claim 8 10,812,629 discloses the method of claim 1, further comprising receiving, by the wireless device from the base station, a request for the wireless device capability information associated with the wireless device (claim 1), wherein the second message comprises a radio resource control (RRC) message comprising one or more bearer configuration parameters of a bearer, wherein the one or more bearer configuration parameters comprise the Ethernet header compression parameter (claim 1), and wherein the sending the Ethernet frame comprises sending the Ethernet frame via the bearer (claim 1).
Regarding claim 9 10,812,629 discloses a method comprising: receiving, by a base station from a wireless device, a first message comprising wireless device capability information associated with the wireless device, wherein the wireless device capability information indicates that the wireless device supports an Ethernet type (claim 8); sending, to the wireless device, a second message comprising an Ethernet header compression parameter (claim 8); and receiving, from the wireless device, an Ethernet frame comprising an Ethernet header that is compressed based on the Ethernet header compression parameter (claim 8).
Regarding claim 10 10,812,629 discloses the method of claim 9, further comprising decompressing, based on the Ethernet header compression parameter, the Ethernet header (claim 9).
Regarding claim 11 10,812,629 discloses the method of claim 9, wherein the wireless device capability information further indicates that an Ethernet type packet data unit session is supported between the wireless device and a core network user plane function (claim 10).
Regarding claim 12 10,812,629 discloses the method of claim 9, further comprising receiving a packet data unit session type parameter indicating the Ethernet type as a requested packet data unit session (claim 11).
Regarding claim 13 10,812,629 discloses the method of claim 9, wherein the second message further comprises an indication of addition of a bearer for a packet data unit session of the Ethernet type (claim 12), and wherein the method further comprises receiving, via at least one resource block of at least one cell of the base station, transport blocks comprising Ethernet frames of the bearer (claim 12).
Regarding claim 14 10,812,629 discloses the method of claim 9, wherein the wireless device capability information comprises a binary parameter, and wherein the binary parameter is set to a first value based on the wireless device supporting the Ethernet type (claim 13).
Regarding claim 15 10,812,629 discloses the method of claim 9, wherein the wireless device capability information comprises at least one indication field, and wherein the at least one indication field indicates at least one of: a transmission bit rate, multiple Ethernet addresses for the wireless device, or an Ethernet standard version (claim 14).
Regarding claim 16 10,812,629 discloses the method of claim 9, further comprising sending, by the base station to the wireless device, a request for the wireless device capability information associated with the wireless device (claim 8), wherein the second message comprises a radio resource control (RRC) message comprising one or more bearer configuration parameters of a bearer (claim 8), wherein the one or more bearer configuration parameters comprise the Ethernet header compression parameter, and wherein the receiving the Ethernet frame comprises receiving the Ethernet frame via the bearer (claim 8).
Regarding claim 17 10,812,629 discloses a wireless device comprising: one or more processors (claim 15); and memory storing instructions that (claim 15), when executed by the one or more processors, cause the wireless device to: send, to a base station, a first message comprising wireless device capability information associated with the wireless device, wherein the wireless device capability information indicates that the wireless device supports an Ethernet type (claim 15); receive a second message comprising an Ethernet header compression parameter (claim 15); and send an Ethernet frame comprising an Ethernet header that is compressed based on the Ethernet header compression parameter (claim 15).
Regarding claim 18 10,812,629 discloses the wireless device of claim 17, wherein the instructions, when executed by the one or more processors, further cause the wireless device to compress, based on the Ethernet header compression parameter, the Ethernet header (claim 16).
Regarding claim 19 10,812,629 discloses the wireless device of claim 17, wherein the wireless device capability information further indicates that an Ethernet type packet data unit session is supported between the wireless device and a core network user plane function (claim 17).
Regarding claim 21 10,812,629 discloses the wireless device of claim 17, wherein the second message further comprises an indication of addition of a bearer for a packet data unit session of the Ethernet type, and wherein the instructions, when executed by the one or more processors, further cause the wireless device to send, via at least one resource block of at least one cell of the base station, transport blocks comprising Ethernet frames of the bearer (claim 18).
Regarding claim 23 10,812,629 discloses the wireless device of claim 17, wherein the wireless device capability information comprises at least one indication field, and wherein the at least one indication field indicates at least one of: a transmission bit rate, multiple Ethernet addresses for the wireless device, or an Ethernet standard version (claim 17).
Regarding claim 24 10,812,629 discloses the wireless device of claim 17, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive, from the base station, a request for the wireless device capability information associated with the wireless device (claim 18), wherein the second message comprises a radio resource control (RRC) message comprising one or more bearer configuration parameters of a bearer, wherein the one or more bearer configuration parameters comprise the Ethernet header compression parameter (claim 18), and wherein the instructions, when executed by the one or more processors, cause the wireless device to send the Ethernet frame by sending the Ethernet frame via the bearer (claim 18).
Regarding claim 25 10,812,629 discloses a base station comprising: one or more processors (claim 19); and memory storing instructions that (claim 19), when executed by the one or more processors, cause the base station to: receive, from a wireless device, a first message comprising wireless device capability information associated with the wireless device, wherein the wireless device capability information indicates that the wireless device supports an Ethernet type (claim 19); send, to the wireless device, a second message comprising an Ethernet header compression parameter (claim 19); and receive, from the wireless device, an Ethernet frame comprising an Ethernet header that is compressed based on the Ethernet header compression parameter (claim 19).
Regarding claim 26 10,812,629 discloses the base station of claim 25, wherein the instructions, when executed by the one or more processors, further cause the base station to decompress, based on the Ethernet header compression parameter, the Ethernet header (claim 20).
Regarding claim 27 10,812,629 discloses the base station of claim 25, wherein the wireless device capability information further indicates that an Ethernet type packet data unit session is supported between the wireless device and a core network user plane function (claim 21).
Regarding claim 29 10,812,629 discloses the base station of claim 25, wherein the second message further comprises an indication of addition of a bearer for a packet data unit session of the Ethernet type, and wherein the instructions, when executed by the one or more processors, further cause the base station to receive, via at least one resource block of at least one cell of the base station, transport blocks comprising Ethernet frames of the bearer (claim 22).
Regarding claim 31 10,812,629 discloses the base station of claim 25, wherein the wireless device capability information comprises at least one indication field, and wherein the at least one indication field indicates at least one of: a transmission bit rate, multiple Ethernet addresses for the wireless device, or an Ethernet standard version (claim 21).
Regarding claim 32 10,812,629 discloses the base station of claim 25, wherein the instructions, when executed by the one or more processors, further cause the base station to send, to the wireless device, a request for the wireless device capability information associated with the wireless device (claim 22), wherein the second message comprises a radio resource control (RRC) message comprising one or more bearer configuration parameters of a bearer (claim 22), wherein the one or more bearer configuration parameters comprise the Ethernet header compression parameter, and wherein the instructions, when executed by the one or more processors, cause the base station to receive the Ethernet frame by receiving the Ethernet frame via the bearer (claim 22).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-15, 17-23 and 25-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiao et al. (US Patent Application Publication 2019/0116521; hereinafter Qiao).
Regarding claim 1 Qiao discloses a method comprising:
sending, by a wireless device to a base station, a first message comprising wireless device capability information associated with the wireless device, wherein the wireless device capability information indicates that the wireless device supports an Ethernet type (paragraphs 0175, 0176; the UE transmits a Registration Request or connection establishment message that includes UE capabilities, including Ethernet support and the Ethernet header compression capability);
receiving, by the wireless device, a second message comprising an Ethernet header compression parameter (paragraphs 0185-0186; the network node transmits a reconfiguration message to the UE including profiles for header compression); and
sending, by the wireless device, an Ethernet frame comprising an Ethernet header that is compressed based on the Ethernet header compression parameter (paragraph 0192; with the UE creating a compressed header and transmitting a PDU with compressed header).
Regarding claim 2 Qiao discloses the method of claim 1, further comprising compressing, by the wireless device and based on the Ethernet header compression parameter, the Ethernet header (paragraphs 0192, 0221; with the UE creating a compressed header and transmitting a PDU with compressed header).
Regarding claim 3 Qiao discloses the method of claim 1, wherein the wireless device capability information indicating that the wireless device supports the Ethernet type further indicates that an Ethernet type packet data unit session is supported between the wireless device and a core network user plane function (paragraph 0175; PDU session type (i.e. Ethernet); paragraph 0177; session with AMF).
Regarding claim 4 Qiao discloses the method of claim 1, further comprising sending a packet data unit session type parameter indicating the Ethernet type as a requested packet data unit session (paragraphs 0175-0176; PDU session request and Ethernet packet filters).
Regarding claim 5 Qiao discloses the method of claim 1, wherein the second message further comprises an indication of addition of a bearer for a packet data unit session of the Ethernet type (paragraph 0185; PDCP parameters for data radio bearer in reconfiguration message sent from the network node to the UE), and wherein the method further comprises: wherein the method further comprises sending, via at least one resource block of at least one cell of the base station, transport blocks comprising Ethernet frames of the bearer (paragraphs 0168, 0169, 0281; wherein one Ethernet frame comprises at least a transport block, and the bearer frames are transmitted from UE to network node).
Regarding claim 6 Qiao discloses the method of claim 1, wherein the wireless device capability information comprises a binary parameter, and wherein the binary parameter is set to a first value based on the wireless device supporting the Ethernet type (paragraphs 0175-0176; the capability support parameter indicates support with a value, and no support with a different value).
Regarding claim 7 Qiao discloses the method of claim 1, wherein the wireless device capability information comprises at least one indication field (paragraphs 0175-0176; capability indication field), and wherein the at least one indication field indicates at least one of: a transmission bit rate, multiple Ethernet addresses for the wireless device, or an Ethernet standard version (paragraph 0175; Ethertype, for example).
Regarding claim 9 Qiao discloses a method comprising:
receiving, by a base station from a wireless device, a first message comprising wireless device capability information associated with the wireless device, wherein the wireless device capability information indicates that the wireless device supports an Ethernet type (paragraphs 0175, 0176; the UE transmits a Registration Request or connection establishment message that includes UE capabilities, including Ethernet support and the Ethernet header compression capability);
sending, to the wireless device, a second message comprising an Ethernet header compression parameter (paragraphs 0185-0186; the network node transmits a reconfiguration message to the UE including profiles for header compression); and
receiving, from the wireless device, an Ethernet frame comprising an Ethernet header that is compressed based on the Ethernet header compression parameter (paragraph 0192; with the UE creating a compressed header and transmitting a PDU with compressed header).
Regarding claim 10 Qiao discloses the method of claim 9, further comprising decompressing, based on the Ethernet header compression parameter, the Ethernet header (paragraphs 0192, 0221; with the UE creating a compressed header and transmitting a PDU with compressed header).
Regarding claim 11 Qiao discloses the method of claim 9, wherein the wireless device capability information further indicates that an Ethernet type packet data unit session is supported between the wireless device and a core network user plane function (paragraph 0175; PDU session type (i.e. Ethernet); paragraph 0177; session with AMF).
Regarding claim 12 Qiao discloses the method of claim 9, further comprising receiving a packet data unit session type parameter indicating the Ethernet type as a requested packet data unit session (paragraphs 0175-0176; PDU session request and Ethernet packet filters).
Regarding claim 13 Qiao discloses the method of claim 9, wherein the second message further comprises an indication of addition of a bearer for a packet data unit session of the Ethernet type (paragraph 0185; PDCP parameters for data radio bearer in reconfiguration message sent from the network node to the UE), and wherein the method further comprises receiving, via at least one resource block of at least one cell of the base station, transport blocks comprising Ethernet frames of the bearer (paragraphs 0168, 0169, 0281; wherein one Ethernet frame comprises at least a transport block, and the bearer frames are transmitted from UE to network node).
Regarding claim 14 Qiao discloses the method of claim 9, wherein the wireless device capability information comprises a binary parameter, and wherein the binary parameter is set to a first value based on the wireless device supporting the Ethernet type (paragraphs 0175-0176; the capability support parameter indicates support with a value, and no support with a different value).
Regarding claim 15 Qiao discloses the method of claim 9, wherein the wireless device capability information comprises at least one indication field (paragraphs 0175-0176; capability indication field), and wherein the at least one indication field indicates at least one of: a transmission bit rate, multiple Ethernet addresses for the wireless device, or an Ethernet standard version (paragraph 0175; Ethertype, for example).
Regarding claim 17 Qiao discloses a wireless device (fig. 3, UE 310; fig. 4) comprising:
one or more processors (fig. 3, processors (s) 314; fig. 4, processor 418); and
memory storing instructions (fig. 3, memory and instructions 316, 318; fig. 4, memories 430, 432) that, when executed by the one or more processors, cause the wireless device to:
send, to a base station, a first message comprising wireless device capability information associated with the wireless device, wherein the wireless device capability information indicates that the wireless device supports an Ethernet type (paragraphs 0175, 0176; the UE transmits a Registration Request or connection establishment message that includes UE capabilities, including Ethernet support and the Ethernet header compression capability);
receive a second message comprising an Ethernet header compression parameter (paragraphs 0185-0186; the network node transmits a reconfiguration message to the UE including profiles for header compression); and
send an Ethernet frame comprising an Ethernet header that is compressed based on the Ethernet header compression parameter (paragraph 0192; with the UE creating a compressed header and transmitting a PDU with compressed header).
Regarding claim 18 Qiao discloses the wireless device of claim 17, wherein the instructions, when executed by the one or more processors, further cause the wireless device to compress, based on the Ethernet header compression parameter, the Ethernet header (paragraphs 0192, 0221; with the UE creating a compressed header and transmitting a PDU with compressed header).
Regarding claim 19 Qiao discloses the wireless device of claim 17, wherein the wireless device capability information further indicates that an Ethernet type packet data unit session is supported between the wireless device and a core network user plane function (paragraph 0175; PDU session type (i.e. Ethernet); paragraph 0177; session with AMF).
Regarding claim 20 Qiao discloses the wireless device of claim 17, wherein the instructions, when executed by the one or more processors, further cause the wireless device to send a packet data unit session type parameter indicating the Ethernet type as a requested packet data unit session (paragraphs 0175-0176; PDU session request and Ethernet packet filters).
Regarding claim 21 Qiao discloses the wireless device of claim 17, wherein the second message further comprises an indication of addition of a bearer for a packet data unit session of the Ethernet type (paragraph 0185; PDCP parameters for data radio bearer in reconfiguration message sent from the network node to the UE), and wherein the instructions, when executed by the one or more processors, further cause the wireless device to send, via at least one resource block of at least one cell of the base station, transport blocks comprising Ethernet frames of the bearer (paragraphs 0168, 0169, 0281; wherein one Ethernet frame comprises at least a transport block, and the bearer frames are transmitted from UE to network node).
Regarding claim 22 Qiao discloses the wireless device of claim 17, wherein the wireless device capability information comprises a binary parameter, and wherein the binary parameter is set to a first value based on the wireless device supporting the Ethernet type (paragraphs 0175-0176; the capability support parameter indicates support with a value, and no support with a different value).
Regarding claim 23 Qiao discloses the wireless device of claim 17, wherein the wireless device capability information comprises at least one indication field (paragraphs 0175-0176; capability indication field), and wherein the at least one indication field indicates at least one of: a transmission bit rate, multiple Ethernet addresses for the wireless device, or an Ethernet standard version (paragraph 0175; Ethertype, for example).
Regarding claim 25 Qiao discloses a base station (fig. 3, network node 320) comprising:
one or more processors (fig. 3, processor(s) 324); and
memory storing instructions that (fig. 3, memory and instructions 326, 328), when executed by the one or more processors, cause the base station to:
receive, from a wireless device, a first message comprising wireless device capability information associated with the wireless device, wherein the wireless device capability information indicates that the wireless device supports an Ethernet type (paragraphs 0175, 0176; the UE transmits a Registration Request or connection establishment message that includes UE capabilities, including Ethernet support and the Ethernet header compression capability);
send, to the wireless device, a second message comprising an Ethernet header compression parameter (paragraphs 0185-0186; the network node transmits a reconfiguration message to the UE including profiles for header compression); and
receive, from the wireless device, an Ethernet frame comprising an Ethernet header that is compressed based on the Ethernet header compression parameter (paragraph 0192; with the UE creating a compressed header and transmitting a PDU with compressed header).
Regarding claim 26 Qiao discloses the base station of claim 25, wherein the instructions, when executed by the one or more processors, further cause the base station to decompress, based on the Ethernet header compression parameter, the Ethernet header (paragraphs 0192, 0221; with the UE creating a compressed header and transmitting a PDU with compressed header).
Regarding claim 27 Qiao discloses the base station of claim 25, wherein the wireless device capability information further indicates that an Ethernet type packet data unit session is supported between the wireless device and a core network user plane function (paragraph 0175; PDU session type (i.e. Ethernet); paragraph 0177; session with AMF).
Regarding claim 28 Qiao discloses the base station of claim 25, wherein the instructions, when executed by the one or more processors, further cause the base station to receive a packet data unit session type parameter indicating the Ethernet type as a requested packet data unit session (paragraphs 0175-0176; PDU session request and Ethernet packet filters).
Regarding claim 29 Qiao discloses the base station of claim 25, wherein the second message further comprises an indication of addition of a bearer for a packet data unit session of the Ethernet type (paragraph 0185; PDCP parameters for data radio bearer in reconfiguration message sent from the network node to the UE), and wherein the instructions, when executed by the one or more processors, further cause the base station to receive, via at least one resource block of at least one cell of the base station, transport blocks comprising Ethernet frames of the bearer (paragraphs 0168, 0169, 0281; wherein one Ethernet frame comprises at least a transport block, and the bearer frames are transmitted from UE to network node).
Regarding claim 30 Qiao discloses the base station of claim 25, wherein the wireless device capability information comprises a binary parameter, and wherein the binary parameter is set to a first value based on the wireless device supporting the Ethernet type (paragraphs 0175-0176; the capability support parameter indicates support with a value, and no support with a different value).
Regarding claim 31 Qiao discloses the base station of claim 25, wherein the wireless device capability information comprises at least one indication field (paragraphs 0175-0176; capability indication field), and wherein the at least one indication field indicates at least one of: a transmission bit rate, multiple Ethernet addresses for the wireless device, or an Ethernet standard version (paragraph 0175; Ethertype, for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 16, 24, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Ryu (US Patent Application Publication 2019/0364541).
Regarding claim 8 Qiao discloses the method of claim 1, further comprising wherein the second message comprises a radio resource control (RRC) message comprising one or more bearer configuration parameters of a bearer (paragraphs 0185-0186; the network node transmits an RRC reconfiguration message to the UE including profiles for header compression), wherein the one or more bearer configuration parameters comprise the Ethernet header compression parameter (paragraphs 0185-0186; capability support parameter), and wherein the sending the Ethernet frame comprises sending the Ethernet frame via the bearer (paragraph 0192; with the UE creating a compressed header and transmitting a PDU with compressed header).
Qiao fails to explicitly disclose, but Ryu in the same field of endeavor of 5G improvements for Ethernet, discloses receiving, by the wireless device from the base station, a request for the wireless device capability information associated with the wireless device (paragraphs 0019, 0288; the network sends a request for configuration information to the UE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Qiao by allowing sending a request from the network to the UE as taught by Ryu, in order to achieve service continuity (Ryu: paragraph 0004).
Regarding claim 16 Qiao discloses the method of claim 9, further comprising wherein the second message comprises a radio resource control (RRC) message comprising one or more bearer configuration parameters of a bearer (paragraphs 0185-0186; the network node transmits an RRC reconfiguration message to the UE including profiles for header compression), wherein the one or more bearer configuration parameters comprise the Ethernet header compression parameter (paragraphs 0185-0186; capability support parameter), and wherein the receiving the Ethernet frame comprises receiving the Ethernet frame via the bearer (paragraph 0192; with the UE creating a compressed header and transmitting a PDU with compressed header).
Qiao fails to explicitly disclose, but Ryu in the same field of endeavor of 5G improvements for Ethernet, discloses receiving, by the wireless device from the base station, a request for the wireless device capability information associated with the wireless device (paragraphs 0019, 0288; the network sends a request for configuration information to the UE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Qiao by allowing sending a request from the network to the UE as taught by Ryu, in order to achieve service continuity (Ryu: paragraph 0004).
Regarding claim 24 Qiao discloses the wireless device of claim 17, wherein the second message comprises a radio resource control (RRC) message comprising one or more bearer configuration parameters of a bearer (paragraphs 0185-0186; the network node transmits an RRC reconfiguration message to the UE including profiles for header compression), wherein the one or more bearer configuration parameters comprise the Ethernet header compression parameter (paragraphs 0185-0186; capability support parameter), and wherein the instructions, when executed by the one or more processors, cause the wireless device to send the Ethernet frame by sending the Ethernet frame via the bearer (paragraph 0192; with the UE creating a compressed header and transmitting a PDU with compressed header).
Qiao fails to explicitly disclose, but Ryu in the same field of endeavor of 5G improvements for Ethernet, discloses receiving, by the wireless device from the base station, a request for the wireless device capability information associated with the wireless device (paragraphs 0019, 0288; the network sends a request for configuration information to the UE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Qiao by allowing sending a request from the network to the UE as taught by Ryu, in order to achieve service continuity (Ryu: paragraph 0004).
Regarding claim 32 Qiao discloses the base station of claim 25, wherein the second message comprises a radio resource control (RRC) message comprising one or more bearer configuration parameters of a bearer (paragraphs 0185-0186; the network node transmits an RRC reconfiguration message to the UE including profiles for header compression), wherein the one or more bearer configuration parameters comprise the Ethernet header compression parameter (paragraphs 0185-0186; capability support parameter), and wherein the instructions, when executed by the one or more processors, cause the base station to receive the Ethernet frame by receiving the Ethernet frame via the bearer (paragraph 0192; with the UE creating a compressed header and transmitting a PDU with compressed header).
Qiao fails to explicitly disclose, but Ryu in the same field of endeavor of 5G improvements for Ethernet, discloses receiving, by the wireless device from the base station, a request for the wireless device capability information associated with the wireless device (paragraphs 0019, 0288; the network sends a request for configuration information to the UE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Qiao by allowing sending a request from the network to the UE as taught by Ryu, in order to achieve service continuity (Ryu: paragraph 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2014/0355516 to Baudoin et al. – which discloses a method for transmitting data between a terminal and a gateway, the data being transported by Ethernet frames comprising an Ethernet header and a payload, which are themselves encapsulated in lower level packets each comprising a header containing a medium access address.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466